Puerto Rico, Junio veinte y cinco de mil novecientos dos.— Resultando: Que Don Tomás Olivari Antoni siguió ante la Corte del Distrito de Ponce juicio ejecutivo contra Don Pedro de Cardi en cobro de un pagaré por valor de tres mil ciento diez y ocho pesos, noventa y tres centavos, de moneda provincial, intereses légales desde el diez y seis de Julio de mil novecientos y costas. — Resultando: Que seguido, el pleito por todos sus trámites, se dictó sentencia por dicha Corte en veinte y ocho de Enero del año anterior, declarando nulo el juicio, por carecer el título de fuerza ejecutiva, con los demás pronunciamientos del caso. — Resultando: Que contra esa sentencia formalizó la representación de Don Tomás Olivari recurso por quebrantamiento de forma, después de consignar *564en su tiempo y lugar la oportuna protesta, por habérsele negado que Don Pedro de Cardi reconociese una correspon-dencia telegráfica y si no la reconocía que se trajese la cons-tancia que se indicó y que tendía á demostrar la autenticidad de dicha correspondencia, fundándose el recurso en el número 5? del artículo 1,691 de la Ley de Enjuiciamiento Civil, puesto que se trata de una diligencia de prueba, admisible según las leyes, y cuya .falta ha producido indefensión.— Resultando: Que la representación de Don Pedro de Cardi en un principio impugnó el recurso; pero cuando ya éste estaba pendiente de nuevo señalamiento para vista, presentó escrito en el que, refiriéndose á un acta notarial y á instruc-ciones recibidas, .manifestó que se allanaba á él y hace á la vez ciertas afirmaciones que no son de este lugar ni pueden influir en la resolución del recurso. — Resultando: Que ins-truido el representante del recurrente, acompañó un acta notarial que otorgó Don Pedro de Cardi en esta Ciudad el cinco del corriente y solicita qñe se tenga á éste por desistido de la oposición que hizo y venía haciendo á la ejecución, se le tenga por desistido y se manden reponer las actuaciones al estado en que se encontraban cuando dicha oposición fué formulada, para que el Tribunal de Ponce pronuncie sen-tencia de remate. — Considerando: Que la conformidad de-las partes manifestada en forma tan categórica, demuestra la procedencia del recurso de casación formulado por quebran-tamiento de forma. — Considerando: Que este Tribunal no puede resolver otras cuestiones que la concreta del recurso interpuesto, por ser la única que en grado se ha sometido á su.resolución. — Se declara: Haber lugar al recurso de casa-ción por quebrantamiento de forma interpuesto por Don Tomás Olivari Antoni, y en su consecuencia, sin hacer especial condenación de costas, casamos y anulamos la sentencia dictada en veinte y ocho de Enero del año anterior por la Corte del Distrito de Ponce, el que reponiendo los autos a.1 estado de prueba, admita y reciba la marcada con el número 2 en el escrito de folio 119, de fecha diez y siete de Octubre, *565referente á la correspondencia telegráfica, y, hecho, proceda con arreglo á derecho, á cuyo efecto se devolverán los mis-mos á dicho Tribunal con la correspondiente certificación. Lo acordaron y firman los señores del Tribunal.
Certifico: — José S. Quiñones. — José C. Hernández. — José Ma Figueras. — J. H. McLeary.